I115th CONGRESS1st SessionH. R. 818IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Poe of Texas (for himself and Mr. Costa) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Rules, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo safeguard the Crime Victims Fund. 
1.Short titleThis Act may be cited as the Crime Victims Fund Preservation Act of 2017. 2.Exclusion of crime victims fund from all budgetsNotwithstanding any other provision of law, the receipts and disbursements of the Crime Victims Fund (established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601)) shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of—
(1)the budget of the United States Government, as submitted by the President; or (2)the congressional budget.
3.Lock-box protection
(a)In generalNotwithstanding any other provision of law, it shall not be in order in the House of Representatives or the Senate to consider any measure that would authorize the use of, or appropriate, amounts in the Crime Victims Fund, established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601), including amounts in such Fund that are designated to remain in the Fund for obligation in future fiscal years, for any purpose other than a purpose authorized under such Act. (b)60-Vote waiver required in the Senate (1)In generalSubsection (a) may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.
(2)Appeals
(A)ProcedureAppeals in the Senate from the decisions of the Chair relating to paragraph (1) shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the measure that would authorize the payment or use of amounts in the Crime Victims Fund for a purpose other than a purpose authorized under the Victims of Crime Act of 1984 (42 U.S.C. 10601). (B)60 votes requiredAn affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised in relation to paragraph (1).
(c)Exercise of rulemaking powersThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 